- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT In relation to an article published today in the newspaper Valor Economico we hereby clarify for our shareholders and the market in general that the hydroelectric project Belo Monte will be built by a non listed private special purpose company, in which Eletrobras and its subsidiaries will hold a minority participation of 49.98%, as disclosed at the time of the auction. This special purpose company is currently in the process of being established and is, therefore, subject to a confidentiality agreement between the shareholders. Eletrobras' cash flow for this project will amount solely to its participation in the capital of this company, subject to Aneel granting the concession for the project. Like with the other projects under construction or in which Eletrobras is a shareholder, the information relating to Belo Monte will be duly included in its quarterly newsletter Marketletter and in the annual forms: Formulário de Referência filed with the CVM and Form 20F filed with the SEC. Rio de Janeiro, July 20, 2010. Armando Casado de Araujo CFO and Investor Relation Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July20, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
